12/13/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 22-0575



                                 No. DA 22-0575


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

KELLY FRANK,

             Defendant and Appellant.


                            GRANT OF EXTENSION


      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including January 16, 2023, within which to prepare, file, and serve its

response brief.




BB                                                                    Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                         December 13 2022